TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-13-00289-CV


                               T. D. J. and E. L. M. II, Appellants

                                                v.

                Texas Department of Family and Protective Services, Appellee




        FROM THE 340TH DISTRICT COURT OF TOM GREEN COUNTY,
 NO. C-12-0035-CPS, THE HONORABLE JAY K. WEATHERBY, JUDGE PRESIDING


                                            ORDER

PER CURIAM

               Appellant T. D. J. filed her notice of appeal on April 29, 2013. The appellate

record was complete May 10, 2013, making appellant’s brief due May 30, 2013. To date,

appellant’s brief has not been filed.

               Recent amendments to the rules of judicial administration accelerate the final

disposition of appeals from suits for termination of parental rights. See Tex. R. Jud. Admin.

6.2(a),    available    at    http://www.supreme.courts.state.tx.us/MiscDocket/12/12903200.pdf

(providing 180 days for court’s final disposition). The accelerated schedule requires greater

compliance with briefing deadlines. Therefore we order counsel to file appellant’s brief no later

than June 19, 2013. If the brief is not filed by that date, counsel may be required to show cause

why she should not be held in contempt of court.

               It is ordered on June 4, 2013.

Before Chief Justice Jones, Justices Goodwin and Field